Name: 86/608/EEC: Commission Decision of 3 December 1986 amending Decision 86/443/EEC on the clearance of accounts presented by the Kingdom of the Netherlands in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1982 (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  Europe;  accounting
 Date Published: 1986-12-16

 Avis juridique important|31986D060886/608/EEC: Commission Decision of 3 December 1986 amending Decision 86/443/EEC on the clearance of accounts presented by the Kingdom of the Netherlands in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1982 (Only the Dutch text is authentic) Official Journal L 355 , 16/12/1986 P. 0041*****COMMISSION DECISION of 3 December 1986 amending Decision 86/443/EEC on the clearance of accounts presented by the Kingdom of the Netherlands in respect of European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1982 (Only the Dutch text is authentic) (86/608/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), as last amended by Regulation (EEC) No 3769/85 (2), and in particular Article 5 (2) thereof, Whereas, under Article 5 (2) (b) of Regulation (EEC) No 729/70, the Commission cleared, by Decision 86/443/EEC (3), the accounts for expenditure by the Kingdom of the Netherlands in 1982, on the basis of the annual accounts presented by that Member State, on 1 July 1986; Whereas a review of the Decision in question has shown that, owing to a technical error, certain amounts are inaccurate; whereas those amounts should therefore be corrected, HAS ADOPTED THIS DECISION: Article 1 Decision 86/443/EEC is hereby amended as follows: 1. In the third recital, the sum 'Fl 3 726 921 212,13' is replaced by 'Fl 3 726 921 212,85'. 2. In Article 2, the sum 'Fl 239 583 030,98' is replaced by 'Fl 239 538 021,84'. 3. In Point 5 of Annex I, the figure 'Fl 239 583 030,98' is replaced by 'Fl 239 538 021,84'. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 3 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 94, 28. 4. 1970, p. 13. (2) OJ No L 362, 31. 12. 1985, p. 17. (3) OJ No L 256, 9. 9. 1986, p. 29.